DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/10/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1 and 3-12 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR101449677B1) in view of Nakayama et al. (JP H111656 A), Cialone et al. (US 2011/0297751 A1), Miyawaki et al. (US 2007/0088121 A1) and Hattori et al. (US 2011/0236605 A1). It is noted that the disclosures of Jong and Nakayama et al. are based on a machine translations of the reference which are included in this action.

Regarding claims 1 and 3-6, Jong disclose elastic floor coatings (i.e. multilayer coating) for sports utility pavement. The coatings comprises a surface-treatment layer on a base layer, a lower elastic layer, an upper elastic layer, a color coating layer and a top coating layer (see paragraphs 0048-0058). Further, a primer layer can be present between the base layer and the surface-treatment layer (see paragraph 0060). Accordingly, Jong et al. disclose the base layer, the primer layer, the surface-treatment layer, the lower elastic layer, the upper elastic layer, the color coating layer and the top coating layer. Given that Jong disclose multilayer coating for a sports utility pavement or sports stadium, the multilayer coating of Jong is for synthetic sports court surfaces (see Abstract and paragraph 0001).
The primer layer, the upper elastic layer and the topcoat layer are made of acrylic copolymer emulsion in water, i.e. aqueous composition comprising acrylic emulsion copolymer (see paragraphs 0060, 0061, 0063, 0065, 0066, 0068, 0072). The acrylic emulsion copolymer of top coating layer is composed of 2-ethylhexyl acrylate (i.e. ethylenically unsaturated nonionic monomer) and ethyl acrylate (unsaturated monomer having carbonyl) (see paragraph 0072).  The primer layer read on a primer coat layer, the upper elastic layer read on elastic layer and the topcoat layer read on a topcoat layer.
The upper elastic layer comprises 30 to 66 wt% acrylic copolymer emulsion resin and 30 to 40 wt% of rubber particles (see paragraph 0068). Accordingly, the weight ratio of acrylic copolymer emulsion resin to rubber particles is 0.75 to 2.2 (0.75 = 30/40 and 2.2 = 66/30). The weight ratio overlaps with presently claimed ratio of 0.66 to 5 (0.66 = 1/1.5 and 5 = 1/0.2). 
Jong does not disclose a primer coat layer comprising a styrene-acrylic emulsion copolymer. Jong does not disclose elastic layer comprising a vulcanized or crosslinked rubber having a sieve particle size less than 0.5 mm, a crosslinking agent comprising a water-dispersible isocyanate composition and a foaming agent. Jong does not disclose a first acrylic emulsion copolymer and a second acrylic emulsion copolymer as presently claimed. Jong in do not disclose the crosslinking agent further comprises an epoxy silane.
Nakayama et al. disclose aqueous primer composition comprising styrene-acrylic ester copolymer resin emulsion (see Abstract). The primer composition has improved permeation into various substrates, adhesive properties, reinforcing properties and water resistance (see Abstract and paragraphs 0001, 0005). The styrene-acrylic ester copolymer resin develop adhesive performance (see paragraph 0006).
In light of motivation for using aqueous primer composition comprising styrene-acrylic ester copolymer resin emulsion disclosed by Nakayama et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use styrene-acrylic ester copolymer resin emulsion as the acrylic emulsion copolymer in the primer layer of Jong in order 
Jong in view of Nakayama et al. do not disclose elastic layer comprising a vulcanized or crosslinked rubber having a sieve particle size less than 0.5 mm, a crosslinking agent comprising a water-dispersible isocyanate composition and a foaming agent. Jong in view of Nakayama et al. do not disclose a first acrylic emulsion copolymer and a second acrylic emulsion copolymer as presently claimed. Jong in view of Nakayama et al. do not disclose the crosslinking agent further comprises an epoxy silane.
Cialone et al. disclose vulcanized rubber particles of different rubber particle sizes (see Abstract). The particle size of the vulcanized rubber powder may vary according to desired mechanical or physical properties such as tensile strength and hardness (see paragraphs 0020 and 0022). The rubber particles have average diameter of 707 microns or smaller (0.707 mm or smaller), 250 to 400 microns (0.25 to 0.4 mm) and 177 microns or smaller (0.177 mm) (see paragraphs 0025-0027). The rubber particles of size 0.25 to 0.4 mm read on rubber powder having particle size less than 0.5 mm. Further, the rubber particles of size 0.707 mm or smaller read on rubber particles having particle size of 0.5 to 6 mm and rubber particles having particle size of 0.177 mm read on rubber powder having particle size less than 0.25 mm.  Although, Cialone et al. do not explicitly disclose sieve particle size, sieve particle size is same as the particle size that passes through the same size of sieve.
In light of motivation for using vulcanized rubber particles having particle size 0.25 to 0.4 mm, particle size of 0.707 mm or smaller and particle size of 0.177 mm disclosed by Cialone et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use vulcanized rubber particles having particle size 0.25 to 0.4 mm, particle size of  0.707 mm or smaller and particle size of 0.177 mm in upper elastic layer of Jong in view of Nakayama et al. in order to obtain desired mechanical or physical properties such as tensile strength and 
Jong in view of Nakayama et al. and Cialone et al. do not disclose the elastic layer comprising a first acrylic emulsion copolymer and a second acrylic emulsion copolymer as presently claimed. Jong in view of Nakayama et al. and Cialone et al. do not disclose elastic layer comprising a crosslinking agent comprising a water-dispersible isocyanate composition and a foaming agent. Jong in view of Nakayama et al. and Cialone et al. do not disclose the crosslinking agent further comprises an epoxy silane.
Miyawaki et al. disclose an emulsion for vibration damping materials particularly excellent in vibration damping property in a wide temperature range and prevents vibration and noise (see Abstract and paragraph 0001). The emulsion comprises two or more acrylic copolymers that differ in glass transition temperature dispersed in aqueous medium, i.e. aqueous binder composition (see paragraphs 0012 and 0015). The difference in glass temperature makes it possible for the emulsion for vibration damping materials to exhibit higher vibration property in a wide temperature range (see paragraph 0040). The acrylic polymers include acrylic polymer (A) having high Tg and acrylic polymer (B) having low Tg, wherein the difference in Tg between acrylic polymer (A) and acrylic polymer (B) is 15 C or more (see paragraph 0041). The Tg of acrylic polymer (A) is 0 C or more (i.e. second acrylic emulsion copolymer) (see paragraph 0042). Given that acrylic polymer (A) have high Tg and acrylic polymer (B) have low Tg and given that difference in Tg between acrylic polymer (A) and acrylic polymer (B),  Tg of acrylic polymer (B) is -15 C or less (i.e. first acrylic emulsion copolymer). The ratio by weight of acrylic polymer (A) to acrylic polymer (B) is 30 to 60/40 to 70 (see paragraph 0043). This ratio exhibits excellent vibration damping property (see paragraph 0043). Accordingly, the second acrylic emulsion polymer is 30 to 60 wt% and the first acrylic emulsion polymer is 40 to 70 wt%. 
In light of motivation for using an emulsion comprising acrylic polymer having glass transition temperature of 0 C or more and acrylic polymer having glass transition temperature of -15 C or less in weight ratio of 30 to 60/40 to 70 in aqueous medium disclosed by Miyawaki et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use emulsion comprising acrylic polymer having glass transition temperature of 0 C or more (i.e. second acrylic copolymer) and acrylic polymer having glass transition temperature of -15 C or less (i.e. first acrylic polymer) in weight ratio of 30 to 60/40 to 70 in aqueous medium as the aqueous binder composition in upper elastic layer of Jong in view of Nakayama et al. and Cialone et al. in order to obtain excellent vibration damping property in a wide temperature range and prevent vibration and noise, and thereby arrive at the claimed invention. 
Further, Miyawaki et al. disclose the emulsion can comprise aqueous cross linking agent such as block isocyanate compounds (i.e. water-dispersible isocyanate composition) (see paragraphs 0081-0082). The aqueous cross linking agent content is 0.01 to 20 parts by weight based on the solids content in 100 parts by weight of the solids of the emulsion composition (see paragraph 0081). Accordingly, the amount of aqueous crosslinking agent is 0.01 to 17 wt% (0.01 = 0.01/100.01 x 100 and 17 = 20/120 x 100). The crosslinking agent improves the toughness of the resin and exhibits high vibration damping property (see paragraph 0082).
In light of motivation for using 0.01 to 17 wt% of aqueous block isocyanate cross linking agent disclosed by Miyawaki et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 0.01 to 17 wt% of aqueous block isocyanate cross linking agent in upper elastic layer of Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. in order to improve the toughness of the resin and exhibit high vibration damping property, and thereby arrive at the claimed invention.
Further, Miyawaki et al. disclose the emulsion can comprise a foaming agent that exhibits sufficient thermal drying property or high vibration property (see paragraphs 0089). The emulsion can comprise anionic surfactant such as sodium dodecylbenzene sulfonate, i.e. 
In light of motivation for using foaming agent such as sodium dodecylbenzene sulfonate disclosed by Miyawaki et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use foaming agent such as sodium dodecylbenzene sulfonate in upper elastic layer of Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. in order to exhibit sufficient thermal drying property or high vibration property, and thereby arrive at the claimed invention.
Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. do not disclose the crosslinking agent further comprises an epoxy silane.
Hattori et al. disclose a composition comprising acrylic polymer, isocyanate compound and silane agent (see paragraph 0096). The silane agent such as epoxy silane agent can enhance durability (see paragraph 0095).
In light of motivation for using epoxy silane agent disclosed by Hattori et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use epoxy silane agent (i.e. crosslinking agent) in upper elastic layer of Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. in order to enhance durability, and thereby arrive at the claimed invention.
Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. do not disclose the synthetic sports court surfaces having presently claimed property. However, given that the synthetic sports court surfaces of Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. have multilayer coating identical to that presently claimed, it is inherent or obvious that the synthetic sports court surfaces of Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. have presently claimed property.
Regarding claims 9 and 10, Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. disclose the multilayer coating as set forth above. Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. disclose elastic layer as presently claimed. As noted above, the elastic layer has the weight ratio of acrylic copolymer emulsion resin to rubber particles 0.75 to 2.2 and the elastic layer comprises vulcanized rubber particles having particle size 0.25 to 0.4 mm, particle size of 0.707 mm or smaller and particle size of 0.177 mm.  Based on Miyawaki, the elastic layer has excellent vibration damping property in a wide temperature range and prevent vibration and noise and based on Cialone et al. the elastic layer comprising vulcanized rubber particles of different sizes provide desired mechanical or physical properties.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional elastic layer to further improve vibration damping property in a wide temperature range and prevent vibration and noise as well as provide desired mechanical or physical properties. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional elastic layer would have achieved expected results such as further improve vibration damping property in a wide temperature range and prevent vibration and noise as well as provide desired mechanical or physical properties. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960).
Accordingly, the additional elastic layer reads on a base layer as presently claimed. Further, the additional elastic layer, i.e. base layer has the weight ratio of acrylic copolymer emulsion resin to rubber particles 0.75 to 2.2. The weight ratio overlaps with presently claimed ratio of 0.25 to 5 (0.25 = 1/4 and 5 = 1/0.2). Further, the additional elastic layer, i.e. base layer comprises vulcanized rubber particles having particle size 0.25 to 0.4 mm, particle size of 0.707 mm or smaller and particle size of 0.177 mm. The rubber particles of size 0.707 mm or smaller 

Regarding claim 11, Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. disclose the multilayer coating as set forth above. Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. disclose elastic layer as presently claimed. As noted above, the elastic layer has the weight ratio of acrylic copolymer emulsion resin to rubber particles 0.75 to 2.2 and the elastic layer comprises vulcanized rubber particles having particle size 0.25 to 0.4 mm, particle size of 0.707 mm or smaller and particle size of 0.177 mm.  Based on Miyawaki, the elastic layer has excellent vibration damping property in a wide temperature range and prevent vibration and noise and based on Cialone et al. the elastic layer comprising vulcanized rubber particles of different sizes provide desired mechanical or physical properties.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional elastic layer to further improve vibration damping property in a wide temperature range and prevent vibration and noise as well as provide desired mechanical or physical properties. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional elastic layer would have achieved expected results such as further improve vibration damping property in a wide temperature range and prevent vibration and noise as well as provide desired mechanical or physical properties. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960).
Accordingly, the additional elastic layer reads on a strengthening layer as presently claimed. Further, the additional elastic layer, i.e. strengthening layer has the weight ratio of acrylic copolymer emulsion resin to rubber particles 0.75 to 2.2. The weight ratio overlaps with presently claimed ratio of 0.55 to 4.2 (0.55 = 1/1.8 and 4.2 = 1/0.24). Further, the additional .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR101449677B1) in view of Nakayama et al. (JP H111656 A), Cialone et al. (US 2011/0297751 A1), Miyawaki et al. (US 2007/0088121 A1) and Hattori et al. (US 2011/0236605 A1) as applied to claim 1 above, further in view of Salsman (US 2006/0281851 A1).

Regarding claim 7, Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. disclose the multilayer coating as set forth above. While, Jong et al. disclose the upper elastic layer comprises silica powder (see paragraphs 0039). Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. do not disclose silica powder having a mesh size of 250 mesh.
Salsman disclose thermoplastic polymer compositions comprising silica-containing nucleating agents (see Abstract). The silica-containing nucleating agents include sand and quartz (i.e. silica) (see paragraph 0001). The silica-containing nucleating agents are fillers having mesh size of about 40 to about 250 mesh (see paragraph 0036). The fillers provide beneficial properties such as decrease the cost of the composition and impart impact resistance (see paragraph 0032). The fillers can be added to thermoplastic polymer material such as acrylics (see paragraph 0034). The polymer compositions provide improved properties related to processing, dimensional and thermal stability, improved crystalline structure and flame retardant properties (see Abstract).
In light of motivation for using silica-containing nucleating agents having mesh size of about 40 to about 250 mesh disclosed by Salsman as described above, it therefore would have .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR101449677B1) in view of Nakayama et al. (JP H111656 A), Cialone et al. (US 2011/0297751 A1), Miyawaki et al. (US 2007/0088121 A1) and Hattori et al. (US 2011/0236605 A1) as applied to claim 1 above, further in view of Batdorf (US 2006/0035097 A1).

Regarding claim 8, Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. disclose the multilayer coating as set forth above. Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. do not disclose the aqueous binder further comprises a silicone dispersion.
Batdorf disclose water based binder including water resistant polymer, which will remain firmly adhered to the treated surface when exposed to prolonged wet conditions (see paragraph 0011). The water based binder can include silicone resin dispersion (see paragraph 0011). The acrylic copolymer emulsion and silicone resin dispersion can be combined (see paragraph 0011).
In light of motivation for using silicone resin dispersion disclosed by Batdorf as described above, it therefore would have been obvious to one of ordinary skill in the art to use silicone resin dispersion combined with acrylic copolymer emulsion of upper elastic layer in Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. in order to improve water .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR101449677B1) in view of Nakayama et al. (JP H111656 A), Cialone et al. (US 2011/0297751 A1), Miyawaki et al. (US 2007/0088121 A1) and Hattori et al. (US 2011/0236605 A1) as applied to claim 11 above, further in view of Salsman (US 2006/0281851 A1).

Regarding claim 12, Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. disclose the multilayer coating as set forth above. Further, Jong et al. disclose elastic layer comprising silica powder (see paragraphs 0039). As noted above, additional elastic layer reads on strengthening layer as presently claimed. Therefore, the strengthening layer comprises silica powder. Jong in view of Nakayama et al., Cialone et al., Miyawaki et al. and Hattori et al. do not disclose silica powder having a mesh size of 250 mesh.
Salsman disclose thermoplastic polymer compositions comprising silica-containing nucleating agents (see Abstract). The silica-containing nucleating agents include sand and quartz (i.e. silica) (see paragraph 0001). The silica-containing nucleating agents are fillers having mesh size of about 40 to about 250 mesh (see paragraph 0036). The fillers provide beneficial properties such as decrease the cost of the composition and impart impact resistance (see paragraph 0032). The fillers can be added to thermoplastic polymer material such as acrylics (see paragraph 0034). The polymer compositions provide improved properties related to processing, dimensional and thermal stability, improved crystalline structure and flame retardant properties (see Abstract).
In light of motivation for using silica-containing nucleating agents having mesh size of about 40 to about 250 mesh disclosed by Salsman as described above, it therefore would have .

Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2dl209, 1212 (Fed. Cir. 2004). The present invention relates to a multilayer coating for synthetic sports courts surfaces. Nakayama et al. relates to an aqueous primer composition and tries to solve the problem in situation when repairing and painting outer walls of a building (paragraphs 0001 to 0003). Cialone et al. relates to a thermoset composite material that used in the fabrication of structural components including railroad ties (paragraphs 0002 and 0007). Miyawaki et al. relates to an emulsion for vibration damping materials, which are used to prevent vibration and noise of various structures to insure sustained quietude and have been widely used beneath cabin floors of road vehicles and also applied to rolling stock, ships, aircraft, electric machines, buildings, and construction machines, among other uses (paragraphs 0001 to 0002). Hattori et al. relates to a pressure-sensitive adhesive composition, a pressure-sensitive adhesive and an optical film (paragraph 0001). A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different 
Regarding Nakayama, given that Jong disclose primer layer made of acrylic copolymer emulsion in water and Nakayama disclose specific aqueous primer composition comprising styrene-acrylic ester copolymer resin emulsion and given that Nakayama provides proper motivation of using primer composition (i.e. improved permeation into various substrates, adhesive properties, reinforcing properties and water resistance), it would have been obvious to one of ordinary skill in the art to use styrene-acrylic ester copolymer resin emulsion of Nakayama in primer layer of Jong. Further, given that both Jong and Nakayama disclose primer composition comprising acyclic copolymer emulsion, the motivation provided by Nakayama would be applicable to primer layer of Jong regardless of the end-use of Nakayama. Further, the motivation provided by Nakayama, i.e. improved permeation into various substrates, adhesive properties, reinforcing properties and water resistance would be applicable to multilayer coating for synthetic sports courts surfaces of Jong regardless of the end-use of Nakayama.
Regarding Cialone, Cialone is only used to teach the concept that vulcanized rubber particles of different rubber particle sizes are used to obtain desired mechanical or physical properties such as tensile strength and hardness. Given that Jong disclose elastic layer and Cialone disclose vulcanized rubber particles of different rubber particle sizes and given that Cialone provides a proper motivation for using vulcanized rubber particles of different rubber particle sizes (i.e. obtain desired mechanical or physical properties such as tensile strength and hardness), it would have been obvious to one of ordinary skill in the art to use vulcanized rubber particles of different rubber particle sizes of Cialone in elastic layer of Jong. Further, given that Jong disclose elastic layer and Cialone disclose vulcanized rubber particles of different rubber particle sizes, the motivation provided by Cialone would be applicable to the elastic layer of 
Regarding Miyawaki, given that Jong disclose elastic layer comprising acrylic copolymer emulsion in water and Miyawaki disclose specific emulsion comprising two or more acrylic copolymer that differ in glass transition temperature in aqueous medium and given that Miyawaki provides proper motivation (i.e. excellent vibration damping property in a wide temperature range and prevent vibration and noise), it would have been obvious to one of ordinary skill in art to use emulsion comprising two or more acrylic copolymers that differ in glass transition temperature in aqueous medium of Miyawaki in elastic layer of Jong. Further, given that both Jong and Miyawaki disclose acrylic copolymer emulsion, the motivation provided by Miyawaki would be applicable to elastic layer of Jong regardless of the end-use of Miyawaki. Further, the motivation provided by Miyawaki, i.e. excellent vibration damping property in a wide temperature range and prevent vibration and noise would be applicable to multilayer coating for synthetic sports courts surfaces of Jong regardless of the end-use of Miyawaki.
Regarding Hattori, given that Jong in view of Nakayama et al, Cialone et al. and Miyawaki et al. disclose elastic layer comprising emulsion of acrylic polymer that differ in glass transition temperature and crosslinking agent such as water-dispersible isocyanate composition and given that Hattori disclose epoxy silane agent in combination with acrylic polymer and isocyanate compound and given that Hattori provides proper motivation (i.e. enhance durability), it would have been obvious to one of ordinary skill in the art to use epoxy silane agent in elastic layer of Jong in view of Nakayama et al, Cialone et al. and Miyawaki et al. Further, given that both Jong in view of Nakayama et al, Cialone et al. and Miyawaki et al. and Hattori disclose acrylic polymer and isocyanate compound, the motivation provided by Hattori would be applicable to elastic layer of Jong in view of Nakayama et al, Cialone et al. and Miyawaki et al. regardless of 

Applicants argue that the “objective technical problem” of the present invention here should be the provision of a coating suitable for sports courts. The present invention solves this problem by providing a multilayer coating including a styrene-acrylic emulsion as the primer layer, one or more elastic layers with a foaming agent, few amounts of rubber particles relative to an acrylic emulsion, the rubber particles having a small sieve particle size, a crosslinking agent comprising a water-dispersible isocyanate composition and an epoxy silane, and an top coat layer. These differentiating features each work synergistically together to provide a multilayer coating with the desired properties meeting the GB/T 19851.11-2005 standard, including sufficient density, tensile strength (0.5 mPa or more), elongation at break (90% or more), and sufficient ball bouncing ability. The results demonstrating that these criteria have been met are shown in Table 6 and 7 of the application.
As noted above in the office action, Jong disclose multilayer coating for synthetic sports court surfaces. Further, Jong in view of Nakayama, Cialone, Miyawaki and Hattori disclose multilayer coating for synthetic sports court surfaces identical to that presently claimed. Therefore, it is inherent or obvious that the multilayer coating of Jong in view of Nakayama, Cialone, Miyawaki and Hattori will provide a multilayer coating with the desired properties meeting the GB/T 19851.11-2005 standard, including sufficient density, tensile strength (0.5 mPa or more), elongation at break (90% or more), and sufficient ball bouncing ability, absent evidence to the contrary.

Applicants argue that that third, none of the references cited in the outstanding Office Action discloses or suggests a multilayer coating for synthetic sports courts surfaces having a 
As noted above in the office action, Jong in view of Nakayama, Cialone, Miyawaki and Hattori disclose multilayer coating for synthetic sports court surfaces identical to that presently claimed. Therefore, it is inherent or obvious that the multilayer coating for synthetic sports court surfaces of Jong in view of Nakayama, Cialone, Miyawaki and Hattori have a tensile strength of at least 0.5 MPa and an elongation at break of at least 90%, according to the GB/T 19851.11-2005 standard as current claimed, absent evidence to the contrary.

Applicants argue that although Cialone et al. discloses “tensile strength of the composite material increases as the number of smaller particles increase; [...] the percentage of elongation at break also increases with smaller particles sizes” (paragraph 0022), the factors that impact the two physical properties of the synthetic sports courts surfaces as stated above are not only limited to the number of smaller particles or the smaller particles sizes, not to mention that Cialone et al. relates to a thermoset composite material that used in the fabrication of structural components including railroad ties.
However, Cialone et al. is only used as teaching reference in order to teach vulcanized rubber particles of different rubber particle sizes. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

Applicants argue that fourth, the outstanding Office Action at page 13-14 acknowledges that Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. do not disclose the crosslinking agent further comprises an epoxy silane, but further cites Hattori et al. which disclose a composition comprising acrylic polymer, isocyanate compound and silane agent, and points out that the silane agent such as epoxy silane agent can enhance durability. The Office Action asserts that it would have been obvious to one of ordinary skill in the art to use epoxy silane agent (i.e., crosslinking agent) in upper elastic layer of Jong in view of Nakayama et al., Cialone et al. and Miyawaki et al. in order to enhance durability. Applicant respectfully transverses as there is no suggestion that any of the teachings of Jong, Nakayama et al., Cialone et al. and Miyawaki et al. would provide the necessary motivation to a skilled person, seeking an improved multilayer coating for synthetic sports courts surfaces to solve the problems set forth by the invention as currently claimed.
As noted above in the office action, Jong in view of Nakayama, Cialone, Miyawaki and Hattori disclose multilayer coating for synthetic sports court surfaces identical to that presently claimed. Therefore, it is inherent or obvious that the multilayer coating for synthetic sports court surfaces of Jong in view of Nakayama, Cialone, Miyawaki and Hattori would solve the problems set forth by the invention as currently claimed, absent evidence to the contrary.

Applicants argue that Hattori discloses a pressure sensitive composition which is used when the optical films are laminated each other or adhered to a liquid crystal cell (paragraph 0002). Hattori also discloses a liquid crystal display device manufactured by the optical film laminated on one side or both sides of the liquid crystal cell via the pressure-sensitive adhesive layer by pressure bonding (paragraphs 0130 and 0136). Hattori also mentions a silane compound is used in the pressure sensitive composition in terms of enhancing durability (paragraph 00095). Hattori defines “durability” as set forth in paragraph 0003 pf the reference. However, the problems set forth by Hattori are different from the present invention. The present invention water resistance by soaking samples completely in water for a period of time to simulate the real outdoor climate conditions, which is then evaluated by tensile properties and elongation at break of the resultant multilayer article.
As noted above, Jong et al. already disclose multilayer coating for synthetic sports courts surfaces comprising elastic layer comprising acrylic polymer. Hattori is only used to teach epoxy silane agent in the elastic layer. The motivation disclosed by durability would be applicable to Jong et al. Further, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant' s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).

Applicants argue that particularly, the specification of the present application describes “Surprisingly, the combination of the epoxy silane and the water-dispersible isocyanate composition can further improve the water resistance property of the resultant cured polymer mixture” (lines 21-23, page 10), which is neither mentioned nor suggested by Hattori. Such water resistance property enables to the claimed multilayer coating for synthetic sports courts surfaces for outdoor use under various weather conditions such as rain, for example, basketball courts made from the claimed multilayer coating for synthetic sports courts surfaces, are still suitable for use not only in the rain, but also when being re-dried after exposing to the rain. Therefore, based on Hattori’s teachings, a person of ordinary skill in the art has no motivation to combine Hattori’s teaching with the teachings of Jong, Nakayama et al., Cialone et al. and Miyawaki et al. to seek an improved multilayer coating for synthetic sports courts surfaces as currently claimed so as to meet the requirements of GB/T 
As noted above, Jong et al. already disclose multilayer coating for synthetic sports courts surfaces comprising elastic layer comprising acrylic polymer and Hattori disclose composition comprising acrylic polymer, isocyanate compound and epoxy silane agent. Hattori is only used to teach epoxy silane agent in the elastic layer. Given that Hattori et al. provide proper motivation (i.e. durability), it would have been obvious to one of ordinary skill in the art to combine Hattori with the teachings of Jong, Nakayama et al., Cialone et al. and Miyawaki et al.
Further, Hattori alone is not used to teach multilayer coating for synthetic sports courts surfaces as presently claimed. As noted above in the office action, Jong in view of Nakayama, Cialone, Miyawaki and Hattori disclose multilayer coating for synthetic sports court surfaces identical to that presently claimed. Therefore, it is inherent or obvious that the multilayer coating for synthetic sports court surfaces of Jong in view of Nakayama, Cialone, Miyawaki and Hattori would improve multilayer coating for synthetic sports courts surfaces as currently claimed so as to meet the requirements of GB/T 19851.11-2005 and improve the water resistance of the multilayer article as suggested in the specification of the present application, absent evidence to the contrary.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that in the outstanding Office Action, the requirement in Section Election/Restrictions is still deemed proper and is therefore made FINAL. Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected GB/T 14833-2011 national standard for synthetic materials for running track surfaces, whereas the current application sets out in page 1 that the aim is to provide a coating for sports court surfaces that can meet the GB/T 19851.11-2005 standard. These standards are not the same, nor are they similar.
However, the restriction is maintained for the same reasons as set forth in the previous office action mailed on 12/03/2020. Further, it is noted that restriction was based on original claims and not amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787